Fish, C. J.
This is a ease of habeas corpus, in which the petitioner attacks the judgment and sentence upon which his imprisonment is predicated, the grounds of attack being alleged want of jurisdiction of the court rendering the judgment and imposing the sentence; it not appear*99ingy however, on the face of the record that the court was without jurisdiction. The alleged reasons of the illegality of the petitioner’s imprisonment are the same as set up by him in his motion to set aside the same judgment, which motion was overruled in the trial court, and the trial court’s judgment was affirmed by the Court of Appeals (Walker v. State, 24 Ga. App. 536 (101 S. E. 591), holding that the court rendering the judgment had jurisdiction. The Supreme Court subsequently in that ease refused a writ of certiorari to the Court of Appeals. The writ of habeas corpus was sued out, and a judgment rendered therein adverse to the petitioner pending the writ of error in the Court of Appeals as to the motion in arrest of judgment. Held, that the judgment of the trial court, rendered prior to the suing out of the writ of habeas corpus, overruling the motion to set aside the judgment and sentence, was conclusive upon the defendant as to the validity of the judgment; and the judgment overruling the motion to set aside being by a court of competent jurisdiction, and affirmed by the Court of Appeals on review, the defendant can not be discharged upon habeas corpus Daniels v. Totoers, 79 Ga. 785 (7 S. E. 120).
No. 1592.
April 14, 1920.
Habeas corpus. Before Judge Bell. Fulton superior court. July 22, 1919.
8. G. Grane and Glaude D. Rowe, for plaintiff.

Judgment affirmed.


All the Justices concur.